DETAILED ACTION
Applicant's response, filed 16 February 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Status
            Claims 1-20 are currently pending and under exam herein.
            Claims 1-7, 10, and 16 have been amended herein.
            The instant application is examined under Track I status

Information Disclosure Statement
            The Information Disclosure Statements filed 16 October 2020 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action. 




Specification
The objections to the Specification are withdrawn in view of the amendments submitted herein.

Claim Objections
	The outstanding claim objections are withdrawn in view of the amendments submitted herein.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended use, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses as recited in the claims are undefined. It is suggested that the claims be amended to recite active, positive limitations to avoid recitation of intended use in the claims.




Claims 1, 10, and 16 recite limitations as follows:

	2.  “a first GUI portion containing a visualization for indicating one or more therapies”.  There are no steps of indicating any therapies in the claim.
	3.  “receiving first input indicating one or more gene groups visualized in the second GUI portion to target in the combination therapy”.  Said step is claimed as intended “to target” and no actual targeting occurs in the claim.  
	4. “updating, based at least in part on the first input display of the visualization in the first GUI portion to indicate a first combination of therapies…”  No indication occurs in the claim and thus said step is recited as an intended outcome of said “updating” process.  
Claim 2 recites:
1.  “updating, based at least in part on the first input, display of the second GUI portion to visually emphasize one or more GUI elements to indicate gene groups associated with the first combination of therapies”--The recitation of to visually emphasize…to indicate are intended herein.  No visualization step or indication steps is performed.  
Claim 7 recites:
1.  “receiving second input indicating at least one of the biomarkers specified by the clinician to target the combination therapy for the patient”—No active steps of targeting a therapy take place in the claim.  As such, said step is intended herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Any newly recited portions herein are necessitated by claim amendment.
Claims 1, 10, and 16 and those claims dependent therefrom recite, “generating a graphical use interface (GUI) to assist a clinician in identifying containing a visualization for indicating one or more therapies 
Claims 1, 10, and 16 recite, “updating, based at least in part on the first input, display of the visualization in the first GUI portion to indicate a first combination of therapies…”   The claim is unclear with respect to updating display.  What display is intended herein?  No display is recited previously in the claim, leading to an antecedent basis issue.  Does Applicant intend that a “visualization” is the same as a “display” herein or is the “display” a computer display separate from the “representation (visualization) of a GUI?  Clarification through clearer claim language is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

1.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2015/0317430 to Olson and as evidenced by 8,068,994 to Draghici.  The instant rejection is newly recited and is necessitated by claim amendment.  
The instant claims as currently amended are directed to a non-transitory computer-readable medium (claim 1); a system (claim 10); and a method (claim 16) comprising:
obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer;
determining, by processing the RNA expression data with software, 
generating a graphical user interface (GUI) to assist a clinician in identifying a combination therapy for the patient, the GUI having:
a first GUI portion containing a visualization for indicating one or more therapies 
a second GUI portion containing visualization of at least some of the gene groups, the visualization including GUI elements corresponding to the at least some of the gene groups, wherein visual characteristics of the GUI element are identified using the gene groups expression levels;
receiving first input indicating one or more of the gene groups visualized in the second GUI portion 
updating, based at least in part on the first input, display of the visualization in the first GUI portion toindicate
With respect to claims 1, 10 and 16, Olson teaches systems and methods for analysis of biological pathways for modeling drug effects, side effects and interactions.  With respect to instant claims 1, 10, and 16, the reference to Olson discloses visualizations for the impact of drugs on gene signaling pathways wherein gene expression data are displayed (visualized) [Figure 1; Figure 2; Figure 5]; [0018]; [0019].  Olson disclose obtaining gene expression data and determine expression wherein genes may be indicated in groups [Figure 5; Figure 8; Figure 9].  Olson teaches display in a graphical user interface type of display [see all figures] and wherein a first portion contains a visualization of therapy [Figure 9] and a second portion contains a visualization of gene groups [Figure 9].  Olson further discloses that a first input can indicate gene groups for targeting [0021].  Lastly, Olson discloses that visualization is updated to indicate therapy combinations [Figure 9]; [0067]; [0072].  
Olson does not specifically use the words for gene group designations as cancer malignancy or cancer microenvironment.  However, Olson discloses that any genes may be utilized with said systems, including those that are available in KEGG; the Reactome pathway database; BioCarta databases [0020].  Olson further discloses drugs therapies such as 
With respect to the GUI interface, Olson teaches GUIs at [0055]-[0056], for example, and further includes techniques as disclosed in 8,068,994 (incorporated by reference in Olson at [0025]) wherein said art discloses various indicators for the genes in the GUI system, including the color coded designations [Figure 7] and other depictions.  
With respect to claim 2, Olson disclosing visually updating display of a second GUI portion [Figure 9]; [0070].
With respect to claim 3, Olson discloses GUI elements that are proximate one another [Figure 9].
With respect to claims 4 and 5, Olson discloses gene groups targeted by combination therapies [0074]; [0078].
With respect to claim 6, Olson discloses GUI element with gene expression levels; GUI element with second gene expression levels; colors for GUI elements one and two based on different colors for different sections [0065]; reference 8,068,994 includes color schemes for gene expression data; see at column 5, as example).
With respect to claim 7, Olson disclose receiving inputs of further biomarkers and updating the GUI [0067].
With respect to claims 8 and 9, Olson discloses biomarkers that as associated with immunotherapy and targeted therapy, respectively [e.g., IL1, as described above].
claim 11, Olson discloses GUI information that can include effectiveness [0067]; [0075].
With respect to claim 12, Olson disclose potential adverse effect information [0039].
With respect to claims 13, 14 and 15, Olson discloses clinical trail information and biological influences  [see above with respect to data from various databases].
With respect to claim 17, 18, 19 and 20 Olson discloses therapies that include immunotherapies [see above with respect to, as example, IL1 therapy].
As such, Olson anticipates instant claims 1-20 as currently amended.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also 








/Lori A. Clow/Primary Examiner, Art Unit 1631